DETAILED FINAL ACTION
Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 13/856,843 (hereinafter also referred to as ‘843 or the instant application) filed April 4, 2013, which is a reissue application of U.S. Application No. 11/634,264 (hereinafter also referred to as ‘264 or the parent application) filed December 6, 2006, entitled METHOD FOR FORMING COMBINED DIGITAL IMAGES, which issued as U.S. Patent No. 7,920,161 (hereinafter also referred to as ‘161 or the original patent) on April 5, 2011.
  
3.  The ‘161 patent issued with claims 1-3 (hereinafter also referred to as the patent claims).  During prior prosecution claims 4-46 were filed and subsequently cancelled.  The Patent Trial and Appeal Board (PTAB) affirmed the 3/27/2020 Final Rejection of claims 1-3 in a decision issued March 23, 2021. 
 A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application was eligible for continued examination under 37 CFR  1.114 and the fee set forth in 
On December 7, 2021, a response to the July 7, 2021 Office action was filed.  Claims 1-3 were amended.  Claims 4-16 were renumbered as 47-59 and claims 47-48, 50, 52, 55, 57 and 59 were further amended.  Claims 60-61 were added. 
		
4.  As of the date of this Office Action, the status of the claims is:
Claims 1-3 and 47-61 are pending.
Claims 1-3  and 47-61 are examined.
Claims 1-3 and 47-61 are objected to and rejected as set forth infra.

Priority
5.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming domestic benefit to ‘264 and foreign priority to Swedish Patent Application Number 0601577-0 which was filed July 19, 2006.  A certified copy of the Swedish application was filed in the parent application.
  	Because the instant application claims such domestic and foreign priority, the effective filing date of the claims of the instant application is considered July 19, 2006.


Notice of Pre-AIA  or AIA  Status
6. Because such effective filing date of July 19, 2006 is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.  See 35 U.S.C. 100.  See again paragraph 1, supra.  The present application is being examined under the pre-AIA  first to invent provisions.

Specification
7.  The disclosure is objected to because of the following informalities: The description of the method is still unclear.  In col. 6, lines 45-59, col. 7, lines 60-65 and col. 8, lines 41-46, it is textually described that during the movement of the camera for capturing images of different parts of the scenery, the camera continuously guides the user in the movement.  The textual description further explains that thus simultaneously with steps 14-20, the camera informs the user how to move the camera, step 22.  The textual description at col. 7, lines 65-67 then sets forth that the camera indicates when the movement should be temporarily stopped for acquiring an image, step 24.  See also col. 7, lines 39-47.  The description further indicates that when the entire scenery has been imaged or when a predetermined number of images to be stitched together have been captured, the image capturing process is stopped, step 26.  
However, Figure 1 in combination with col. 7, lines 60-65 ( relied upon for support for amendments to claims 1-3) shows at least the step of indicating movement should be temporary stopped for acquiring an image, step 24, running simultaneously with capturing of the image, step 20.  Furthermore, since step 26 (stop the imaging process) follows steps 24 and 20, only two images are captured (e.g. Figure 1 shows no determination of “[w]hen the entire scenery to be .   
Appropriate correction is required.

Drawings
8.  The drawings are objected to because they are not commensurate with the textual description, see the discussion in the preceding paragraph 7.  
Corrected drawing sheets in compliance with 37 CFR 1.173 and 1.84 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reissue Applications
New Matter-35 USC 251
9. Claims 1-3 and 47-61 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
Claim 1 now recites after “capturing a … digital image by a digital camera, wherein a first scenery is imaged; during movement of the digital camera, [allowing] indicating to a user, via a user interface, how to move the digital camera so that the digital camera is directed towards a …. scenery;  detecting non-movement of the digital camera; automatically capturing during movement of the digital camera, [allowing] indicating to the [a] user, via a user interface, how to move the digital camera so that the digital camera is directed towards a …. scenery; detecting … stopped movement or non-movement of the digital camera; automatically capturing the…scenery,…”.  (Underlined language added 12/7/2021 and underlined italicized language added 5/24/2021.)
Col. 7, lines 60-65 and steps 22 and 24 of Figure 1 of ‘161 were relied upon for support of the 5/24/2021 amendments.  Step 22 of Figure 1 sets forth “DISPLAY AN ANIMATION OF HOW USER SHOULD MOVE CAMERA” following capture of a first image (step 12 of Figure 1) and before “INDICATING WHEN MOVEMENT SHOULD BE TEMPORARILY STOPPED FOR ACQUIRING AN IMAGE” (step 24 of Figure 1) as well as alongside steps 14-20 (recording images as camera is moved, comparing images and tracking movement, analyzing images and capturing an image (note the line from step 24 meets the line from step 20 at step 26, see again the discussion in paragraphs 7-8 above)).  Col. 7, lines 60-65 set forth “[d]uring the movement of the camera for capturing images of different parts of the scenery, the camera continuously guides the user in the movement.  Thus simultaneously with steps 14-20, the camera informs the user how to move the camera.  The camera displays an animation of how the user should move the camera, step 22.” (Emphasis added.) With regard to the 12/7/2021 language, col. 7, lines 9-12 were further relied upon.  Col. 7, the paragraph including lines 9-12, set forth “[a] predefined overlap may be programmed in the camera. Thus, the camera analyses the overlap of the scenery that has been imaged with the scenery being viewed in order to deter-mine the overlap. During movement of the camera, the over-lap continuously decreases. When 
See also col. 5, lines 20-28 (i.e. “The method may further comprise displaying an animation of desired movement of the digital camera, wherein the animation is synchronised with the actual movement of the digital camera. This animation gives the user an easy understanding of how to move the camera. For example, the animation may show to the user that the camera is merely to be rotated and that neither any linear movement of the camera nor any tilting movement of the camera is to be made if a panoramic image is to be captured.”) and col. 9, lines 44-50 (i.e. “The view finder 42 forms a part of a display 44 and shows a live image of the view of the camera. The display 44 is further arranged to guide the user in capturing combined images. The display 44 may show an animation of how the camera should be moved and the display 44 may also present a schematic representation of the previously recorded image to the present view of the camera.”).  
However, animation synchronized to the actual movement of the camera, used in order to indicate to a user, via a user interface, how to move the digital camera so that the digital camera is directed towards a second scenery which partially overlaps the first scenery, and such animation occurring before indicating when movement should be temporarily stopped for acquiring an image (step 24 of Figure 1) as well as alongside recording images as camera is moved, comparing images and tracking movement, analyzing image/overlap of scenery and capturing an image as described is not claimed in claims 1 and 3.
Continuing, claim 2 recites “indicating to the user, via a user interface, that movement of the digital camera should be stopped;” in addition to and after  “during movement of the digital camera, [allowing] indicating to the [a] user, via a user interface, how to move the digital so that the digital camera is directed towards a …. scenery;”.  See the prior discussion of claims 1 and 3.  Col. 7, lines 65-67 and steps 22-24 of Figure 1 of ‘161 were also relied upon for support of this additional limitation of 5/24/2021.  Col. 7, lines 65-67 also sets forth “[f]urther, the camera indicates when the movement should be temporarily stopped for acquiring an image, step 24.”  Step 24 of Figure 1 sets forth “INDICATING WHEN MOVEMENT SHOULD BE TEMPORARILY STOPPED FOR ACQUIRING AN IMAGE” alongside steps 14-20 (recording images as camera is moved, comparing images and tracking movement, analyzing images and capturing  an image (note the line from step 24 meets the line from step 20 at step 26, see again the discussion in paragraphs 7-8 above)) as well as after step 22, “DISPLAY AN ANIMATION OF HOW USER SHOULD MOVE CAMERA”.  
However, indicating when movement should be temporarily stopped for acquiring an image (step 24 of Figure 1) after indicating to a user, via an animation synchronized to the actual movement of the camera on a user interface, how to move the digital camera so that the digital camera is directed towards a second scenery which partially overlaps the first scenery, and along with recording images as camera is moved, comparing images and tracking movement, analyzing images/overlap of scenery and capturing an image is not claimed in claim 2.
Animation synchronized to the actual movement of the camera, used in order to indicate to a user, via a user interface, how to move the digital camera so that the digital camera is directed towards a second scenery which partially overlaps the first scenery, before indicating when movement should be temporarily stopped for acquiring an image (step 24 of Figure 1) as well as alongside recording images as camera is moved, comparing images and tracking 
Additionally, with regard to the amendments made to claims 47-48, col. 2, lines 34-40 are relied upon for support.  However, this citation does not describe displaying a direction to move the camera as now additionally claimed in these claims.
Continuing, with regard to the amendments to claims 51-52, col. 5, lines 23-24 and col. 7, lines 63-64 are relied upon for support, but do not describe feedback of how close the camera is to being directed toward the scenery as now claimed.  Col. 8,lines 24-27 are further relied upon for support.  While such citation describes various rectangles to give feedback of how close the view is to a desired view, this is not what is claimed in these claims 51 and 52.  
Finally, newly added claim 61 claims various steps, i.e. recording, determining and indicating,  in addition to the steps of claims 1 and 55.  Col. 6, lines 52-64 are relied upon for support.  However, this citation does not disclose a predefined overlap nor indicating movement should be stopped by communicating information that the image will be automatically captured, as now claimed.  This citation also does not describe the newly claimed steps in combination with the steps of the claims from which it depends, e.g., “detecting non-movement of the digital camera”.  This citation, as well as Figure 1 and, e.g., col. 7, lines 60-67, as best understood, attention is again invited to paragraphs 7-8 above, describe steps regarding recording temporary images, step 14, with steps of comparing scenery in the images to track the movement of the scenery, step 16, analyzing the relation of the scenery in the images to determine a view, step 18, and capturing automatically the image when the view is appropriate, step 20, simultaneously with steps of displaying an animation of how to move the camera, step 22, and indicating when .    

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.  Claims 1-3 and 47-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See paragraph 9 above.

Claim Language Interpretation
11.  In light of col. 2, lines 62-63 of ‘161, the term “combined image” is construed as “an image that is formed from a combination of at least two captured images.”.  See MPEP 2111.01 IV.

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
  	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

12.  Claims 1-3 and 49-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai et al (U.S. Patent Application Publication No. 2006/0050152, hereinafter also referred to as ‘152) in view of Ejiri et al ((U.S. Patent Application Publication No. 2004/0218833), hereinafter also referred to as ‘833) and Walker Digital ((WO 2005/065283), hereinafter also referred to as ‘283) or, in the alternative, Rai et al (U.S. Patent Application Publication No. 2006/0050152, hereinafter also referred to as ‘152) in view of Gulliksson (WIPO publication WO 2006/002796, hereinafter also referred to as ‘796), Ejiri et al ((U.S. Patent Application Publication No. 2004/0218833), hereinafter also referred to as ‘833) and Walker Digital ((WO 2005/065283), hereinafter also referred to as ‘283).

Claims 1-3:
A method for forming a combined image from at least two digital images, comprising:
capturing a first digital image by a digital camera, wherein a first scenery is imaged;
… 
detecting a stopped movement (claims 2 and 3) or non-movement (claims 1 and 3) of the digital camera;
	automatically capturing the second scenery, where the second scenery is partially overlapping the first scenery, as a second digital image in response to the detection of non-movement;
	…
detecting a topped movement (claim 3) or non-movement (claims 1-3) of the digital camera;
	automatically capturing the third scenery, where the third scenery is partially overlapping the second scenery, as a third digital image in response to the detection of non-movement; and
forming the combined image from the at least three digital images.
  	
Attention is reinvited to the November 16, 2020 Appendix of the November 16, 2020 Examiner’s Answer, pages 27-36 and the March 23, 2021 Patent Trial and Appeal Board decision, e.g. pages 2-3 and 7-16, incorporated herein.


 

during movement of the digital camera, [allowing] indicating to a user, via a user interface, how to move the digital camera so that the digital camera is directed towards a second scenery is now further required in claims 1-3.  

See, e.g., ‘152 at paragraph 33 (e.g. “Once the first image is captured by a digital imaging device, a portion of the first image is retained in a viewfinder of the digital imaging device. The retained portion of the first image is used to assist in manual alignment of the second image. A more accurate manual alignment of the second image serves to reduce an amount of computation required to stitch the first and second images together.”), paragraph 34 (e.g. “The digital imaging device is equipped with a viewfinder 101A capable of displaying a view of the image as it will appear when captured by the digital imaging device. … the portion of the scene 102 capable of being captured by the digital imaging device is visible in the viewfinder 101A. Therefore, to obtain a single image that includes both individuals as depicted in FIG. 1, it is necessary to generate a composite image of the scene 102”), paragraph 35 (e.g. ‘… the common region will reside at a right side of the first image and at a left side of the second More specifically, the retained portions of the first image represent at least two non-contiguous portions of the first image selected from a region near the right side of the first image. The retained portions of the first image are also representative of portions of the second image that are near the left side of the second image. Therefore, the retained portions of the first image are displayed at a left side of the viewfinder 101A to assist with manual alignment of the second image.”), paragraph 37 (e.g. “FIG. 3A is an illustration showing the viewfinder 101A displaying retained portions 103A/103B of the first image as shown in FIG. 2, … The retained portions 103A/103B of the first image depicted in FIG. 3A correspond to a particular alignment template in which an upper right corner (103A) and a lower right corner (103B) of the first image are retained. It should be appreciated that the retained portions 103A/103B of the first image in FIG. 3A represent non-contiguous portions of the first image. Thus, the viewfinder 101A includes a region 105A intervening between the retained portions 103A/103B of the first image. The region 105A is bounded by the retained portions 103A/103B of the first image and a boundary 107A extending between the retained portions 103A/103B of the first image, wherein the boundary 107A is not visible within the viewfinder 101A.”), paragraph 38 (e.g. “FIG. 3B is an illustration showing the viewfinder 101A displaying a live version of the scene 102 as the viewfinder 101A is manually aligned for capture of the second image… The retained portions 103A/103B of the first image are displayed in the viewfinder 101A in conjunction with the live version of the scene 102. retained portions 103A/103B of the first image can be used as landmarks to obtain a better manual alignment of the second image with the first image.”), paragraph 39 (e.g. “… in addition to providing the alignment template in the viewfinder 101A, various embodiments of the present invention can also include provision of other alignment tools capable of generating user-feedback indicative of how well the first image is aligned with the live version of the scene 102, corresponding the second image to be captured.”), paragraph 40 (e.g. “For example, in one embodiment as a user of the digital imaging device proceeds with manual alignment of the second image to be captured, an analysis is performed to evaluate an amount of alignment between common portions of the first image and the live version of the scene 102. More specifically, landmark features of the first image residing in the region 105A between the retained portions 103A/103B of the first image are identified. Also, landmark features of the live version of the scene 102 currently displayed in the region 105A of the viewfinder 101A are identified. Then, identified landmark features of the first image and the live version of the scene 102 from within the region 105A are compared to each other to determine whether alignment exists between corresponding landmark features.”), paragraph 41(e.g. “If alignment does exist between corresponding landmark features, pixels of the viewfinder 101A displaying the aligned landmark features can be changed to a special alignment color. It should be appreciated that the special alignment color can be any color easily visible to the user of the digital imaging device e.g., black, white, translucent, etc. As the live version of the scene is better aligned with the first image, more landmark features will be aligned and more of the region 105A will be changed to the special alignment color. The best achievable manual alignment of the first image and the live version of the scene to be captured as the second image will be obtained when the user sees the most of the special alignment color in the region 105A of the viewfinder 101A. Preferably, though not required, the second image will be captured when the best achievable manual alignment is obtained. FIG. 3C is an illustration showing the viewfinder 101A displaying a good alignment between first image and the live version of the scene 102 corresponding to the second image to be captured, in accordance with one embodiment of the present invention.”), paragraph 42 (e.g. “In an alternate embodiment, an indicator light can be used to signal to a user when sufficient manual alignment of the first image and the live version of the scene to be captured as the second image is obtained. Once signaled by the indicator light, the user can proceed with capture of the second image. It should be appreciated that determining the sufficiency of alignment between the first image and the live version of the scene can be accomplished using the landmark feature alignment analysis as described above… the indicator light signal can be implemented in conjunction with the special alignment color display as previously discussed. Still further, in another embodiment, a warning light can be illuminated to signal poor alignment between the first image and the live version of the scene corresponding to the second image to be captured. It should be appreciated that other feedback mechanisms based on the landmark feature alignment analysis can also be employed to assist in manual alignment of the first image and second image to be captured.”), paragraph 43 (e.g. “In one embodiment, the landmark feature alignment analysis as previously discussed is performed using a corner matching algorithm. …”.), paragraph 44 (e.g. “In addition to using the corner matching algorithm to facilitate the landmark feature alignment analysis performed during the manual alignment process,….”), paragraph 45 (e.g. “… better manual alignment of the first and second images can be obtained using alignment templates that have more edge interfaces between the retained an operation 705 for using the at least two non-contiguous portions of the first image to align a live version of a second image in the display, wherein the second image represents an extension of the first image. In the embodiment where the first image represents the left portion of the broader image, the second image represents a right portion of the broader image. Once the live version of the second image is aligned in the display, the method includes an operation 707 for capturing the second image in a digital format. ….”), paragraph 51 (e.g. “ In one embodiment, the method of FIG. 7 can also include an operation for analyzing an alignment of the first image and the live version of the second image to assist with using the at least two non-contiguous portions of the first image to align the live version of the second image in the display. Analyzing the alignment of the first image and the live version of the second image is limited to the overlap region intervening between the at least two non-contiguous portions of the first image. A sufficient alignment of the first image and the live version of the second image can be indicated by illuminating a signal light. Also, insufficient alignment of the first image and the live version of the second image can be indicated by illuminating a warning light. In one embodiment, when a sufficient alignment of the first image and the live version of the second image is achieved, the second image is automatically captured in the digital format.”), paragraph 52 (e.g. “The operation for analyzing the alignment of the first image and the live version of the second image can include identifying corner features present in the first image within the overlap region intervening between the at least two non-contiguous portions of the first image. Also, corner features present in the live version of the second image within the overlap region are identified. Then, alignment of common identified corner features present in the first image and the live version of the second image within the overlap region are recognized. Alignment of the common identified corner features of the first image and the live version of the second image, as recognized within the overlap region, can be indicated by changing a color of a number of pixels corresponding to the common identified corner features.”), paragraph 54 (e.g. “The method of FIG. 8 also includes an operation 807 for identifying alignment of corner features of the first and second images within the overlap region. Then, an operation 809 is provided for indicating identified alignment of corner features of the first and second images within the overlap region. In one embodiment, indicating identified alignment of corner features of the first and second images within the overlap region is performed by changing a color of a number of pixels corresponding to identified aligned corner features. In another embodiment, indicating identified alignment of corner features of the first and second images within the overlap region is performed by illuminating a signal light. Additionally, the method can include 

Therefore, at the very most ‘152 teaches using two non-contiguous portions of a captured first image displayed on a user interface/display, i.e. “landmarks”,  to indicate how to align/move a live version of an image in the display/camera, which live version is an extension of the first image, therewith, i.e. to direct the camera towards the aligned live version, 

At the very least, ‘152 teaches using the display of a portion of a previously captured first image, e.g. two non-contiguous portions of an edge/strip of a captured first image, to align with an edge portion of a live version in the display which live version is an extension of the first image.  Furthermore see ‘796 at the paragraph bridging pages 2-3 which teaches/evidences that such portions of a first image used for/assisting in alignment with a displayed current view indicate/guide the user how to move the camera until the live current view matches the portions of the first image and so that the camera is directed to capture the live view which is the next view. 

Similarly, during movement of the digital camera, [allowing] indicating to a user, via the user interface, how to move the digital camera so that the digital camera is directed towards a third scenery is also now further required in claims 1-3.  See previous discussion of the instant claims and e.g., ‘152 at, e.g., paragraphs 27 and 48 and ‘833 at, e.g., paragraph 82 and ‘283 at, e.g., paragraph 244).

Finally, claim 2 now also requires indicating to the user, via a user interface, that movement of the digital camera should be stopped.
	Again attention is reinvited to the November 16, 2020 Appendix of the November 16, 2020 Examiner’s Answer, pages 27-36 and the March 23, 2021 Patent Trial and Appeal Board decision, e.g. pages 2-3 and 7-16, incorporated herein. Specifically:

The Examiner concluded that

to stop the manual movement (i.e. “stopped movement” or “non-movement”) of the [Rai] camera as taught by [Ejiri] or [Ejiri] and [Walker] when composition/alignment signaling, e.g. indicator light and/or special alignment color display, indicates best achievable manual composition/alignment of the first image and the live version of the scene to be captured as the second image, so the second image can [sic] captured when the best achievable manual alignment is achieved would have been obvious to one of ordinary skill in the art for better initial aligning of the images captured providing a more 

(Ans. 5-6 (emphases omitted); see also Final Act. 34-35.) We agree with

the Examiner’s findings and conclusions.

Thus, indicating to the user, via a user interface, that movement should be stopped, e.g. indicator light and/or special alignment color display, is obviously taught by the prior art. 


Claim 49 
The method according to claim 1, wherein said indicating to the user, via the user interface, how to move the digital camera so that the digital camera is directed towards the second scenery, comprises
providing feedback on how far away the digital camera is from being directed 
towards the second scenery.
	
See the discussion of claim 1, e.g. ‘152 or ‘152 and ‘796 teach providing feedback on the position, e.g. distance from/to alignment, of the current live version with regard to the previously captured image via a user interface which is a display.

Claim 50 
The method according to claim 49, wherein said indicating to the user, via the user
interface, how to move the digital camera so that the digital camera is directed towards the third scenery, comprises 
providing feedback on how far away the digital camera is from being directed towards the third scenery.
	
See discussion of claims 1 and 49.

Claim 51 
The method according to claim 1, wherein said indicating to the user, via the user interface, how to move the digital camera so that the digital camera is directed towards the second scenery, comprises 
displaying information so that the user has feedback of how close the [view to 
which the] digital camera is to being directed towards is to the second scenery.

See discussion of claims 1 and 49.

Claim 52 
The method according to claim 51, wherein said indicating to the user, via the user 
interface, how to move the digital camera so that the digital camera is directed towards the third scenery, comprises 
displaying information so that the user has feedback of how close the [view to which the] digital camera is to being directed towards is to the third scenery.

See discussion of claims 1 and 50.

Claim 53 
The method according to claim 1, comprising displaying an indication to the user when the digital camera is being moved in a direction away from a suitable view.

See discussion of claim 1, e.g. ‘152 or ‘152 and ‘796 teach providing feedback on the movement, e.g. towards/away from alignment, of the current live version with regard to the preciously captured image via a user interface which is a display.

Claim 54 
The method according to claim 1 further comprising:
	determining a relation between the first scenery of the first digital image and the second scenery being viewed by the digital camera; and 
while said second scenery being viewed by the digital camera is changed, analyzing 
the relation between the first scenery and the second scenery being viewed by the digital camera in order to identify an appropriate view to be captured by the digital camera as the second digital image.

	See discussion of claim 1, e.g. ‘152, paragraphs 40, 51 and 57, i.e. relation/alignment of first captured image and current view using alignment template and also corner detection/matching analysis. 

Claim 55  
The method according to claim 1, wherein indicating to a user, via a user interface, how to move the digital camera so that the digital camera is directed towards a second scenery comprises [further comprising]
displaying an animation of desired movement of the digital camera, wherein the animation is synchronized with actual movement of the digital camera.

	See discussion of claims 1 and 2, e.g. ‘152 at paragraph 41 (“As the live version of the scene is better aligned with the first image, more landmark features will be aligned and more of the region 105A will be changed to the special alignment color. The best achievable manual alignment of the first image and the live version of the scene to be captured as the second image will be obtained when the user sees the most of the special alignment color in the region 105A of the viewfinder 101A.”)  

Claim 56  
 	The method according to claim 1 further comprising 
communicating information, via the user interface, to the user related to the change of said second scenery.

	See the discussion of claim 55.

Claim 57 
The method according to claim 56, wherein said communicating comprises
	displaying a schematic representation of the relation between the first scenery and the second scenery being viewed by the digital camera.

	See the discussion of claim 1, e.g. Figure 3B.
	
Claim 58 
The method according to claim 1 further comprising 
indicating to the user, via the user interface, that movement of the digital camera should be stopped.

	See discussion of claim 2 above.

Claim 59                                                                                                                                            
The method according to claim 58, wherein indicating to the user that movement of
the digital camera should be stopped comprises
 communicating information to the user that an image will be automatically captured.

	See discussion of claim 58 and also ‘152 at, e.g., paragraph 42, e.g. since capture occurs when manual alignment of the first image and the live version is obtained and such manual alignment is indicated by indicator light signal and/or special alignment color display (see paragraph 41), the prior art by indicating such manual alignment also communicates information to the user that an image will be captured automatically.

Claim 60 
The method according to claim 55, further comprising 
displaying a representation of the first digital image in addition to the animation.
	See discussion of claim 1, e.g. ‘152, paragraphs  36-37, Figs 1-3C, template portions 103A and B.

Claim 61
 	The method according to claim 55, further comprising:
recording a first temporary image and a second temporary image during the
movement of the digital camera;
determining the relationship between the first scenery in the first temporary image
and the first scenery in the second temporary image satisfies a predefined overlap; and

See discussion of claim 1 and ‘152, e.g., paragraphs 36-44 and 29-32.  As best understood, see paragraphs 7-10 above, temporary images are recorded during movement of the camera, i.e. temporarily retained portions 103A and 103B1 and live version in 105A, and a determination is made that the relationship therebetween satisfies a predetermined overlap, e.g. via corner matching algorithm.  
indicating to the user, via a user interface, that movement of the digital camera should be stopped, wherein indicating to the user that movement of the digital camera
should be stopped comprises communicating information to the user that an
image will be automatically captured.

	See discussion of claims 58-59 above.

13.  Claims 47-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai et al (U.S. Patent Application Publication No. 2006/0050152, hereinafter also referred to as ‘152) in view of Ejiri et al ((U.S. Patent Application Publication No. 2004/0218833), hereinafter also referred to as ‘833), Walker Digital ((WO 2005/065283), hereinafter also referred to as ‘283) and Deng (U.S. Patent Application Publication No. 2006/0268129, hereinafter also referred to as ‘129) or, in the alternative, Rai et al (U.S. Patent Application Publication No. 2006/0050152, hereinafter also referred to as ‘152) in view of Gulliksson (WIPO publication WO 2006/002796, hereinafter also referred to as ‘796), Ejiri et al ((U.S. Patent Application Publication No. 2004/0218833), hereinafter also referred to as ‘833), Walker Digital ((WO 2005/065283), hereinafter also referred to as ‘283) and Deng (U.S. Patent Application Publication No. 2006/0268129, hereinafter also referred to as ‘129).


Claim 47 
The method according to claim 1, wherein said indicating to the user, via the user
interface, how to move the digital camera so that the digital camera is directed towards the second scenery, comprises 
displaying [how] a direction to move the digital camera so that the digital camera is directed towards the second scenery.

	See the discussion of claim 1. Furthermore, see “129 at, e.g., the Figures and paragraphs 10 (“In a first aspect the present invention provides a method, for assisting in the capture of a sequence of images for the generation of a wide angle composite image having an angular view greater than each image in the sequence of images, the method including, displaying a composite image formed from a portion of a frame of an image feed and a portion of at least one image from the sequence to generate a preview of a portion of the wide angle composite image.) and 38 (“In order to further guide the user of the digital image capture device to more optimally align the digital image capture device user interface 300 also includes an indicator to guide the user 

Claim 48 
The method according to claim 47, wherein said indicating to the user, via the user 
interface, how to move the digital camera so that the digital camera is directed towards the third scenery, comprises
displaying[how] a direction to move the digital camera so that the digital camera is directed towards the third scenery.
	
See discussion of claims 1 and 47. 


Response to Argument
	The remarks filed on December 7, 2021 have been considered in their entirety.
	Regarding the remarks directed to the claim amendments and new claims on pages 7-8, attention is directed to paragraphs 9-10.
	Regarding the remarks directed to the specification/drawing objections on pages 8-9, such are not persuasive.  The remarks do not address the lack of clarity as to the drawings and and 26 raised in paragraphs 7-8 above.  Therefore objection to the specification and drawings regarding to steps 20, 24 and 26 is maintained.
Patent Owner’s remarks on pages 9-12 regarding 35 USC 251 and 35 USC 112, first paragraph, have been considered. The remarks regarding claim 11, now claim 54, are deemed moot now support for the steps recited therein has been provided, but not for  the “method according to claim 1.  Continuing, claim 1 now recites after “capturing a … digital image by a digital camera, wherein … scenery is imaged; during movement of the digital camera, [allowing] indicating to a user, via a user interface, how to move the digital camera so that the digital camera is directed towards …. scenery;  detecting non-movement of the digital camera; automatically capturing the…scenery,…”, and claim 3 now after “capturing a … digital image by a digital camera, wherein … scenery is imaged; during movement of the digital camera, [allowing] indicating to the [a] user, via a user interface, how to move the digital camera so that the digital camera is directed towards …. scenery; detecting … stopped movement or non-movement of the digital camera; automatically capturing the…scenery,…”.  (Underlined language added 12/7/2021 and underlined italicized language added 5/24/2021.)  In contrast to the remarks which rely on col. 2, lines 45-61 directed to capture of appropriate views versus optimal views and claim 17 as originally filed in the ‘264 application directed to capture of a second image after a second image in response to detection of stopped movement, col. 7, lines 60-65 and steps 22 and 24 of Figure 1 of ‘161 were relied upon for support of the 5/24/2021 amendments and col. 7, lines 9-12 were further relied upon for support of the 12/7/2021 amendments.  See discussion of these citations above.  Neither col. 2, lines 45-61 nor original claim 17 describe indicating via a user interface how to move the camera towards a second or 
Patent Owner’s remarks on page 12 with respect to 35 USC 112, second paragraph, are deemed moot.  The rejections have not been maintained.    
The Patent Owner’s remarks on page 12-23 regarding the prior art have been considered.  In addition to new remarks bridging pages 13-14, 15-16 and pages 22-23, the remarks are essentially those previously submitted in the 5/24/2021 response and the 9/25/2020 Appeal brief.  Attention is therefore reinvited to page 27 of the July 7, 2021 non-final Office Action and the November 16, 2020 Appendix of the November 16, 2020 Examiner’s Answer, pages 27-36 and the March 23, 2021 Patent Trial and Appeal Board decision, e.g. pages 2-3 and 7-16, already incorporated herein.
The remarks in the paragraph bridging pages 13-14 are not persuasive.  Rai ‘152 does suggest a specific amount of overlap2 and best achievable manual alignment, e.g. paragraph 41 (e.g. “If alignment does exist between corresponding landmark features, pixels of the viewfinder 101A displaying the aligned landmark features can be changed to a special alignment color. It should be appreciated that the special alignment color can be any color easily visible to the user of the digital imaging device e.g., black, white, translucent, etc. As the live version of the scene is better aligned with the first image, more landmark features will be aligned and more of the region 105A will be changed to the special alignment color. The best achievable manual alignment of the first image and the live version of the scene to be captured as the second image will be obtained when the user sees the most of the special alignment color in the region 105A of the viewfinder 101A. Preferably, though not required, 
The remarks on page 14, first three full paragraphs are also not persuasive.   First ‘796 was not relied on alone.  Second, the prior art combination is not “such a system”.  See again paragraphs 41-42.  The paragraph referred by Patent Owner also begins “[a]lthough this system is a good help in many situations…”.  In other words, the preview strip/retained portion helps to indicate/guide, i.e. serves as a landmark, the user how to move the camera as asserted by the actions.
The remarks in the paragraph bridging pages 15-16 are deemed moot.  See the first paragraphs in 12 and 13 above.
In response to PO's argument on pages 22-23 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). See again the discussion of the remarks on page 14, first three full paragraphs above.  Finally,  see paragraphs 12 and 13 above with regard to ‘833 and ‘283 with Rai ‘152 and ’796. 
PO's arguments on pages 24-26 that the teachings of Rai ‘152 cannot be used to render obvious the different indications expressed in the dependent claims are not persuasive.  See 
   
Conclusion

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Prior Art
 See JP 2001-36898 with regard to , e.g., Figs. 25-26.

 

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,920,161 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.   Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The portions 103A and 103B of the first capture image are retained on the display temporarily until the next, i.e. second image, is captured and then portions 103A and 103B of the second captured image are retained on the display until a third image is captured. 
        2 Note again col. 2, lines 45-61 previously relied upon by Patent Owner and discussed above.